Citation Nr: 1807704	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  09-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for low back strain.

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4. Entitlement to an initial rating in excess of 20 percent for right knee strain.

5. Entitlement to an initial rating in excess of 10 percent for left knee strain.

6. Entitlement to an initial rating in excess of 10 percent for traumatic brain injury with migraine cephalgia. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and W.T.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to May 1992 and from December 2004 to June 2006 with additional National Guard service.  The Veteran's decorations include the Bronze Star Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007, June 2008, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In an April 2013 decision, the Board restored an initial 20 percent rating for the Veteran's right knee strain, granted service connection for vitiligo, and granted an initial rating of 50 percent for PTSD with amnestic disorder for the period prior to January 24, 2008.  The Board also remanded for additional development the issues of increased ratings for the low back, right and left knees, lower extremity radiculopathies and traumatic brain injury with migraine cephalgia, and entitlement to an effective date earlier than December 5, 2007 for the grant of service connection for traumatic brain injury with migraine cephalgia.  

In August 2014 the RO issued a statement of the case, but the Veteran did not perfect an appeal for the issue of entitlement to an effective date earlier than December 5, 2007 for the grant of service connection for traumatic brain injury with migraine cephalgia.  Also in an August 2014 statement, the Veteran withdrew his appeal for the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD prior to May 5, 2009 and in excess of 70 percent from that date and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Accordingly, those issues are no longer on appeal.

In a July 2016 Board decision, the issues of increased initial ratings for the Veteran's low back strain, right knee strain, left knee strain, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, traumatic brain injury with migraine cephalgia were again remanded for additional development.  The Board also noted the Veteran's withdrawal of the claims for increased rating for PTSD and entitlement to TDIU.  Accordingly, those issues are no longer on appeal.

Prior to the July 2016 Board decision, the Veteran testified at a Travel Board hearing chaired by a VLJ in September 2012.  A transcript of the Board hearing has been associated with the Veteran's claims file. The Veteran did not respond to notification that the VLJ who that hearing is no longer employed by the Board and he had the right to schedule another Board hearing.  Accordingly, the Board proceeded with adjudication of his appeal.  See 38 C.F.R. § 20.707.  However, the July 2016 Board decision 	found that the September 2012 hearing did not address the issue of entitlement to an initial rating in excess of 10 percent for traumatic brain injury with migraine cephalgia, and specifically remanded the issue to schedule a videoconference hearing.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Accordingly, the Board finds that there has been substantial compliance with the July 2016 remand for the issues of increased ratings for the low back strain, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, and traumatic brain injury with migraine cephalgia.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of increased ratings for the right and left knee strain and traumatic brain injury with migraine cephalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From June 14, 2006 to May 5, 2009, the Veteran's low back strain is reasonably shown to be manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, but not ankylosis.

2. From May 5, 2009 to December 19, 2016, the Veteran's low back strain was not shown to have been manifested by forward flexion of 30 degrees or less; ankylosis; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during a 12 month period.

3. From December 19, 2016, the Veteran's low back strain is reasonably shown to be manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, but not ankylosis.

4. At no point during the period on appeal was the Veteran's radiculopathy of the right lower extremity manifested by moderate incomplete paralysis.

5. At no point during the period on appeal was the Veteran's radiculopathy of the left lower extremity manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 40 percent, but no higher, for the Veteran's service-connected low back strain from June 14, 2006 to May 5, 2009 are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71 Diagnostic Code (Code) 5242 (2017).

2. The criteria for a rating in excess of 20 percent for the period, for the Veteran's service-connected low back strain from May 5, 2009 to December 19, 2016 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71 Diagnostic Code (Code) 5242 (2017).

3. The criteria for a 40 percent rating, but no higher, for the Veteran's service-connected low back strain from December 19, 2016 are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71 Diagnostic Code (Code) 5242 (2017).

4. The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321. 4.124a Diagnostic Code (Code) 8599-8520.

5. The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321. 4.124a Diagnostic Code (Code) 8599-8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Low Back Strain

The Veteran seeks entitlement to an initial rating in excess of 20 percent for low back strain.  His low back strain has been rated under Diagnostic Code 5242, for degenerative arthritis of the lumbosacral spine.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a  , Code 5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5242, Note (4).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year. An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

On September 2006 VA examination the Veteran reported having bulging discs in his lower back since September 2005.  He described his symptoms include his back stiffening up to the extent that it becomes difficult to move, weakness, constant pain, tingling, numbness, and aching.  He reported that the pain was rated 7 out of 10 and is elicited by physical activity.  When the pain is most severe he is unable to move and has to stop and rest until it subsides.  He also reported that pain pills never help him.  His back condition does not cause incapacitation, but limits his ability to stand or walk for long periods due to pain.  On range of motion testing, thoracolumbar spine forward flexion was to 55 degrees with evidence of painful motion at 30 degrees; extension was to 20 degrees, with evidence of painful motion at 5 degrees; right lateral flexion was to 30 degrees, with evidence of painful motion at 20 degrees; left lateral flexion was to 25 degrees with evidence of painful motion at 10 degrees; right rotation was to 30 degrees with evidence of painful motion at 30 degrees; and left rotation was to 30 degrees with evidence of painful motion at 30 degrees.  The examiner noted no evidence of radiating pain on movement and no muscle spasm.  There was tenderness noted in the lower lumbar and lateral paraspinous muscles.  There was no ankylosis of the lumbar spine.  The examiner noted that the joint function of the spine was limited after repetitive use by pain, fatigue, weakness, lack of endurance, but the limitation did not manifest in additional degrees of loss in range of motion.

In a May 2007 statement, the Veteran reported that on the day of the September 2006 examination he was in severe pain and could barely get up or walk.   

On July 2007 VA examination, range of motion testing of the thoracolumbar spine showed forward flexion was to 40 degrees with evidence of painful motion at 30 degrees; extension was to 15 degrees, with evidence of painful motion at 10 degrees; right lateral flexion was to 16 degrees, with evidence of painful motion at 12 degrees; left lateral flexion was to 18 degrees with evidence of painful motion at 12 degrees; right rotation was to 15 degrees with evidence of painful motion at 15 degrees; and left rotation was to 18 degrees with evidence of painful motion at 15 degrees.  The examiner noted that the joint function of the spine was limited after repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination, but the limitation did not manifest in additional degrees of loss in range of motion.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spam was absent.  There was tenderness noted on exam in the paravertebral muscle.  Straight leg test was negative on the left.  There was no ankylosis of the lumbar spine.  There was also no sign of intervertebral disc syndrome.  

In a January 2008 the Veteran underwent a VA lumbar spine MRI.  Review of the MRI demonstrated normal lumbar spine alignment. 

On May 2009 VA examination range of motion testing of the thoracolumbar spine showed flexion was to 90 degrees on the right with evidence of painful motion at 70 degrees; flexion was to 70 degrees on the left; extension was to 15 degrees on the right with evidence of painful motion at 10 degrees; extension was to 15 degrees on the left; right lateral flexion was to 20 degrees, with evidence of painful motion at 15 degrees; left lateral flexion was to 25 degrees with evidence of painful motion at 10 degrees; right rotation was to 25 degrees with evidence of painful motion at 20 degrees; and left rotation was to 25 degrees with evidence of painful motion at 20 degrees.  After repetitive use, range of motion was limited by an additional 10 degrees by pain, fatigue, weakness, lack of endurance, and incoordination.  

At the September 2012 Travel Board hearing, the Veteran testified that he had disc damage in his lower back that was getting worse.  He also testified that he had difficulty working in fields.  He described that he was finding it harder to bend and had more pain.  

On June 2013 VA examination, the examiner noted that lumbar degenerative arthritis with sciatic IVDS was diagnosed in 2005.  The Veteran reported flare-ups that involve shooting constant pain.  He described that during flare-ups he experienced a shooting, constant pain, which on some days made it hard to function, and that it hurt to move or walk.  The examiner noted the Veteran had additional loss of functional ability during flare-ups which he described as difficulty with heavy lifting.  However, the examiner noted he was unable to provide a degree of additional range of motion loss because the loss depended on the type of activity performed and the severity of the pain experienced by the Veteran.  On range of motion testing of the thoracolumbar spine showed forward flexion was to 90 degrees or greater with evidence of painful motion at 90 degrees or greater; extension was to 20 degrees, with evidence of painful motion at 20 degrees; right lateral flexion was to 30 degrees or greater, with evidence of painful motion at 30 degrees or greater; left lateral flexion was to 30 degrees or greater with evidence of painful motion at 30 degrees or greater; right rotation was to 30 degrees or greater, with evidence of painful motion at 30 degrees or greater; and left rotation was to 30 degrees or greater, with evidence of painful motion at 30 degrees or greater.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  On repetitive use range of motion testing, post-test forward flexion was to 90 degrees or greater; post-test extension was to 20 degrees; post-test right lateral flexion was to 30 degrees or greater; post-test left lateral flexion was to 30 degrees or greater; post-test right lateral rotation was to 30 degrees or greater; and post-test left lateral rotation was to 30 degrees or greater.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner noted the Veteran had functional loss due to less movement than normal and pain on movement.  The Veteran did not have muscle spasms.  The Veteran did have IVDS of the thoracolumbar spine, but did not have any incapacitating episodes over the past 12 months due to IVDS.  

On December 2016 VA examination, the examiner noted spinal stenosis was diagnosed in January 2008.  The Veteran reported that the pain in his back is constantly present, and frequently worsened by a jolting pain, stabbing, and sharp.  The Veteran reported that he did not have flare-ups of his thoracolumbar spine, but he did report functional impairment because he cannot run, walk fast, or stand, or sit or climb stairs without increasing pain.  On range of motion testing, forward flexion was to 38 degrees; extension was to 22 degrees; right lateral flexion was to 17 degrees; left lateral flexion was to 32 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 30 degrees.  Range of motion contributed to functional loss because it resulted in the loss of an ability to do normal activities in a safe, effective, effortless, painless sway.  The examiner noted the Veteran had pain on all range of motion, but it did not result in functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The Veteran also did not have guarding or muscle spasms.  He did not have ankylosis of the spine.

At the August 2017 videoconference hearing, before the undersigned, the Veteran testified that his back causes him to have difficulty sleeping, that the pain causes	 him to toss and turn at night. 

Based on a review of the record, the Board concludes that staged ratings are appropriate for the Veteran's service-connected low back strain.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the period prior to May 4, 2009, the Board finds that the Veteran meets the criteria for a higher initial evaluation of 40 percent (but not greater) for his low back strain disability. 

On September 2006 VA examination, the examiner found forward flexion of the thoracolumbar spine limited to 55 degrees, with painful motion at 30 degrees.  In July 2007, flexion was to 40 degrees, with pain at 30 degrees.  These findings reasonably approximate the criteria for a 40 percent rating under the General Formula.  See Code 5242; Mitchell, 25 Vet. App. at 32.  Affording the Veteran the benefit of the doubt, the Board finds that he meets this criteria since June 14, 2006, the effective date of his service-connected low back strain.  

A 40 percent rating is not warranted for this period as there is no evidence of favorable ankylosis of the spine.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  It is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, p. 94 (32nd ed. 2012).  Both the September 2006 and June 2007 VA examiners specifically noted there was no ankylosis. 

Additionally, there is no evidence in the record during this period, of incapacitating episodes having a total duration of at least 6 weeks during a 12 month period to warrant assigning a rating higher than 40 percent alternatively under Code 5243 for IVDS. 

For the period from May 4, 2009 to December 19, 2016 the Board finds that a rating in excess of 20 percent is not warranted.  At no time during that period is forward flexion limited to 30 degrees and there is no evidence of at least four weeks of incapacitating episodes in the prior 12 month period due to IVDS.  On May 2009 VA examination, flexion to 90 degrees, with painful motion at 70 degrees, and an additional 10 degrees of limitation after repetitive use testing; thus, flexion was to 60 degrees.  On June 2013 VA examination, flexion was to 90 degrees, with painful motion at 90 degrees; there was no additional limitation in range of motion after repetitive use testing.  Further, while the Veteran did have IVDS, he did not have any incapacitating episodes over the previous 12 months due to IVDS.  

The Board has considered the Veteran's report of flare-ups at the June 2013 VA examination.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Veteran described experiencing shooting, constant pain and that it hurt to move or walk.  While the examiner notes he had loss of functional ability during flare-ups, he described it as difficulty with heavy lifting.  He also noted that the loss of range of motion during a flare-up depended on the type of activity performed and the pain experienced by the Veteran, so he was unable to provide a specific degree of range of motion loss during a flare-up.  In viewing the examiner's opinion in consideration of the rest of the examination, which found normal range of motion on forward flexion with pain at 90 degrees or greater and no additional loss after range of motion testing, the Board finds that the range of motion loss the Veteran experienced during flare-ups would not more closely approximate a limitation of flexion to 30 degrees or less during this period.  Accordingly, a rating in excess of 20 percent for the period of May 5, 2009 to December 19, 2016 is not warranted.  

For the period beginning December 19, 2016, the Board finds that the criteria for a 40 percent rating, (but not greater) are met. 

On December 2016 VA examination, forward was limited to 38 degrees.  The Board notes that the 40 percent criteria requires forward flexion to 30 degrees.  However the examiner indicated the Veteran had pain on all range of motion, but did not indicate at what degree pain began.  See Code 5242; Mitchell, 25 Vet. App. at 32.   Therefore, with consideration of limitation to do pain, and affording the Veteran the benefit of the doubt, the Board finds that those findings more closely approximates the criteria for a higher 40 percent rating.  

A rating higher than 40 percent is not warranted for this period as there is no demonstrated ankylosis of the spine.  The December 2016 VA examiner specifically indicated that he did not have ankylosis. 

Additionally, there is no suggestion in the record during this period, of incapacitating episodes having a total duration of at least 6 weeks during a 12 month period to warrant assigning a rating higher than 40 percent alternatively under Code 5243 for IVDS. 

The Veteran has neurological manifestations of his lumbar spine disability which are already separately evaluated and are addressed in the remand below.

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from the 20 to the 40 percent level for the periods from June 14, 2006 to May 5, 2009 and from December 19, 2016, because otherwise the preponderance of the evidence is against higher ratings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a.

Radiculopathy

The Veteran's radiculopathy of his right and left lower extremity are each evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Code 8599-8520.  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 8599 for radiculopathy of the bilateral lower extremities associated with the Veteran's service-connected low back strain.  See 38 C.F.R. § 4.27.

Code 8520 provides for ratings for paralysis of the sciatic nerve.  Under Code 8520, complete paralysis of the nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated as 80 percent; 60 percent disability rating is for an incomplete paralysis with marked muscular atrophy.  Disability ratings of 40 percent, 20 percent, and 10 percent are assignable for incomplete paralysis which is moderately-severe, moderate, or mild in degree.  38 C.F.R. § 4.124a, Code 8520. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Note preceding Code 8510. 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §§ 4.2, 4.6.  

In a March 2006 in service statement, the Veteran reported that he feels pain down his right leg to his foot and to below his knee in his left leg.

On September 2006 VA examination, the Veteran reported having pain in both legs for one year.  He reported that the pain occurs constantly, and travels from his left hip down into his knee and from his right leg down into his foot. He described the pain as aching, oppressing, sharp, and cramping in nature.  He rated the pain as 7 out of 10.  He also reported that the pain can be elicited by physical activity, is relieved by itself.  When he has pain he can function without medication, but his constant pain radiates and makes it difficult to perform activities.  He reported that it causes functional impairment because he cannot stand or walk for longer than 20 to 30 minutes and has pain with ambulating which affects his ability to do his job.  On neurological examination of the lower extremities motor function and sensory function were within normal limits.  Right lower extremity reflexes revealed knee jerk was 2+ and ankle jerk was 2+.  Left lower extremity reflexes revealed knee jerk was 2+ and ankle jerk was 2+.  Straight leg tests were positive. 

In a May 2007 statement, the Veteran reported that he has numbness, pain, and tingling in his right lower extremity.  He also reported that he had pain, numbness, and tingling in his left lower extremity that runs down below his knee,  

On July 2007 VA examination, neurological evaluation of the lower extremities reflected that motor function and sensory function were within normal limits.  Right lower extremity reflexes revealed knee jerk 3+ and ankle jerk 3+.  Left lower extremity reflexes revealed knee jerk 3+ and ankle jerk 3+.  Straight leg raises were negative for both legs.  

On April 2008 VA traumatic brain injury examination, neurological evaluation of the lower extremities reflected motor function and sensory function were within normal limits.  Right lower extremity reflexes revealed knee jerk was 2+ and ankle jerk was 2+.  Left lower extremity reflexes revealed knee jerk was 2+ and ankle jerk was 2+.  There was no paralysis as a result of his condition.  

On May 2009 VA traumatic brain injury examination, neurological evaluation of the lower extremities reflected motor function and sensory function were within normal limits.  Right lower extremity reflexes revealed knee jerk was 2+ and ankle jerk was 2+.  Left lower extremity reflexes revealed knee jerk was 2+ and ankle jerk was 2+.  Peripheral nerve involvement was not evidence during the examination.  Cerebellar function was intact.  Romberg's test was negative.  Babinski sign was negative.  

On February 2011 VA traumatic brain injury examination, motor function testing reflected the Veteran's hip abductors, hip adductors, lower leg extension, lower leg adduction, and ankle dorsiflexion and plantar flexion were normal, all rated 5 out of 5 bilaterally.  Muscle tone and reflexes of the lower extremities were within normal limits.  The Veteran's gait was antalgic initially with ambulation, but less so by the end of the exam.  

At the September 2012 Travel Board hearing, the Veteran testified that his leg condition have gotten worse in the prior 2 and a half years. 

On June 2013 VA examination, the Veteran reported getting shooting pain down his legs with numbness and tingling during flare-ups of his back condition.  On muscle strength testing, hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were rated as 5 out of 5 bilaterally.  The examiner noted the Veteran did not have muscle atrophy.  On reflex examination, the Veteran's knees and ankles were normal bilaterally.  On sensory examination, the Veteran's upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were all normal bilaterally.  Straight leg raising test were negative bilaterally.  The Veteran had no constant or intermittent pain in either lower extremity.  He had moderate paresthesia in his right lower extremity and mild in his left lower extremity.  He also had moderate numbness in both lower extremities.  The examiner opined that the severity of the radiculopathy of his right and left lower extremities were mild.  

On December 2016 VA examination, the Veteran reported having shooting pain down the back of his legs.  On reflex examination, the Veteran's knees and ankles were normal bilaterally.  On sensory examination, the Veteran's upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were all normal bilaterally.  Straight leg raising test was positive bilaterally.  The Veteran had mild intermittent pain in both lower extremities.  He had mild paresthesia in both lower extremities.  He also had mild numbness in his right lower extremity.  The examiner opined that the severity of the radiculopathy of his right and left lower extremities were mild.  

At the August 2017 videoconference hearing, before the undersigned, the Veteran testified that his radiculopathy cases pain that shoots down his leg.  He described the pain as someone sweeping his legs out from under him.  

Based on a review of the record, the Board finds that entitlement to initial ratings in excess of 10 percent for radiculopathy of the Veteran's right and left lower extremity are not warranted, as findings more closely approximating moderate incomplete paralysis were not demonstrated at any point during the period on appeal.

Throughout the period on appeal, the Veteran's radiculopathy of his right and left lower extremities has been predominately productive of symptoms including pain, moderate numbness, and moderate paresthesia.  While reflexes for his bilateral knee and ankle jerk were noted to be slightly increased, rated as 3+, on July 2007 VA examination, his reflexes were rated as normal on April 2008, May 2009, February 2011, June 2013, and December 2016 examinations.  Motor function testing, muscle strength testing, and sensory function testing of the Veteran's right and left lower extremities were consistently found to be normal throughout the period on appeal.  Additionally, the only comments during the period on appeal on the severity of the Veteran's radiculopathy were on June 2013 and December 2016 VA examinations, where both examiners characterized the right and left lower extremity radiculopathy as mild.  Absent findings of a combination of more significant sensory changes and reflex or motor changes, the criteria for a 20 percent rating are not more closely approximated. 

In deciding the increased rating claims, the Board has also considered the Veteran's lay statements that back and related lower extremity radiculopathy are worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable because the preponderance of the evidence is against higher ratings.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.124a.


ORDER

Prior to May 5, 2009, an initial rating for low back strain of 40 percent, but no higher is granted, subject to the laws and regulations governing the award of monetary benefits.

From May 5, 2009 to December 19, 2016 a rating in excess of 20 percent for low back strain is denied.

From December 19, 2016, a 40 percent rating, but no higher is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.


REMAND

Pursuant to the July 2016 remand, the Veteran was afforded a VA examination in December 2016 to determine the severity of his right and left knee strain.  However, the Board finds the opinion provided to be inadequate.  Accordingly, a remand for a new VA examination is necessary to ensure compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

On range of motion testing, the December 2016 examiner passive motion testing was not performed.  The examiner noted that the Veteran had pain on both right and left flexion on active range of motion testing, but did not indicate when pain began and ended, as such, on remand, a new VA examination must include all appropriate testing for pain.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Board also notes that on June 2013 VA examination the Veteran reported having flare-ups of his knee disabilities.  However, no VA examiner has attempted to provide range of limitation of motion evaluation based on pain due to flare ups.  VA examinations must consider the effect of flare-ups.  Sharp, 29 Vet. App. at 26.  On remand, the new VA examination should include a discussion of the duration of the Veteran's flare-ups throughout the period on appeal and whether an examination could be provided during a flare-up to more completely assess the current limitation of motion and other functional effects or whether an opinion can be provided with consideration of the duration of any flare-ups.  

Regarding the issue of an increased initial rating for traumatic brain injury with migraine cephalgia, the Veteran was last afforded a VA examination to determine its severity in February 2011.  At the August 2017 videoconference, the Veteran testified that he had experienced worsening symptoms since his last examination.  He testified that in the previous six months he had about seven or eight episodes of incapacitating migraines a month.  He also testified that he would have sound and light sensitivity and need to lay down for three or four hours for the symptoms to stop.  

Thus, as the record indicates a potential worsening of the Veteran's condition since the last examination and the last examination was nearly seven years ago, a new examination should be obtained on remand.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for his bilateral knee disabilities and for symptoms associated with his traumatic brain injury with migraine celphalgia since May 2014.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected bilateral knee disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of both knee disabilities, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. §  4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups since June 2006.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

3. After the completion of (1), the AOJ should also schedule the Veteran for an appropriate VA examination to determine the severity of his traumatic brain injury with migraine cephalgia.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.

The examiner should distinguish the symptoms of his traumatic brain injury from the symptoms his other service connected disabilities (posttraumatic stress disorder (PTSD) with amnestic disorder, low back strain, right knee strain, left knee strain, tinnitus, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, bilateral hearing loss, and vitiligo).  If the examiner is unable to distinguish the symptomatology, the examiner should indicate why.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature as appropriate.

4. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


